Citation Nr: 0304936	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in San Diego, 
California which denied an increase in a 30 percent rating 
for service-connected PTSD; the veteran appealed for an 
increased rating.  

REMAND

A hearing was held before a member of the Board at the RO 
(i.e. a Travel Board hearing) in November 2002.  
Unfortunately, the tape of the hearing did not record.  By a 
letter dated in February 2003, the Board wrote to the veteran 
and offered him an opportunity to have another Board hearing.  

By a statement received in March 2003, the veteran indicated 
that he wants another Travel Board hearing.  Such a hearing 
must be scheduled by the RO.  38 U.S.C.A. § 7107 (West Supp. 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




